Citation Nr: 0914624	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a total disability rating based on 
individual unemployability (TDIU) from September 17, 2004 
through May 8, 2006 on an extraschedular basis.

2. Whether the Veteran is competent for Department of 
Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1964 to 
April 1966.  He is a Vietnam veteran who earned the Combat 
Infantry Badge and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

In an April 2005 rating decision, the RO denied entitlement 
to individual unemployability.  The Veteran timely filed a 
Notice of Disagreement (NOD) in June 2005.  The RO provided a 
Statement of the Case (SOC) in August 2005 and thereafter, in 
September 2005, the Veteran timely filed a substantive 
appeal.  

The Veteran did not request a hearing on this matter.

On appeal in December 2007, the Board denied entitlement to a 
rating in excess of 20 percent for the Veteran's diabetes 
mellitus, dismissed a claim for a TDIU from May 9, 2006 on 
the basis that the claim was moot (the Veteran's service-
connected PTSD has been rated 100 percent from that date); 
denied a TDIU on a schedular basis from September 17, 2004 
through May 8, 2006; and remanded the issue of entitlement to 
a TDIU during that time period on an extraschedular basis.  
The Board directed the RO to (1) provide the Veteran with 
notice of the additional information and evidence needed to 
substantiate his claim, and if warranted, (2) refer the case 
to the Director of Compensation and Pension.  In January 
2009, the RO provided a Supplemental Statement of the Case 
(SSOC).

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the December 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

In a December 2006 rating decision, the RO found the Veteran 
incompetent for VA benefits purposes.  As explained in more 
detail in the remand appended to this decision, the Board 
construes the Veteran's December 2006 correspondence and 
arguments presented therein as a timely NOD with the RO 
determination.  The record reflects that the RO has not 
issued the requisite SOC with respect to this remaining issue 
pursuant to 38 C.F.R. § 20.200, and therefore, the Board must 
remand this issue for proper issuance of an SOC, and to 
provide the Veteran an opportunity to perfect an appeal of 
the issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1.  The Veteran's educational background includes 4 years of 
college and a master of liberal arts degree. 

2.  The Veteran was employed for 12 years in an 
administrative capacity for Lockheed Martin Aircraft; he was 
last gainfully employed in 2000.

3.  The Veteran's service-connected disabilities alone do not 
preclude him from securing and maintaining substantially 
gainful employment from September 17, 2004 through May 8, 
2006.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU on an 
extraschedular basis from September 17, 2004 through May 8, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  


a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2008 letter sent to the Veteran by the Appeals Management 
Center (AMC) adequately apprised him of the information and 
evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2008 letter from the AMC satisfies these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
The letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim, and also asked the Veteran to provide 
VA with any other supporting evidence in his possession.  The 
letter also informed the Veteran about the type of evidence 
needed to support his claim for TDIU on an extraschedular 
basis, to include statements from current or former 
supervisors or co-workers.  The Board thus finds that the 
Veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
January 2008 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to April 
2005 RO decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the January 2009 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing a TDIU on an extraschedular basis is lacking.  
See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The Board cannot conclude that the defect in 
timing of Dingess notice affected the essential fairness of 
the adjudication.  Moreover, as the preponderance of the 
evidence is against the claim for entitlement to a TDIU 
during the period of time at issue, any question as to a 
rating or effective date is moot.  The presumption of 
prejudice is therefore rebutted.



b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's 
claims file; the Veteran does not contend otherwise.  The 
Veteran received several VA examinations, the most recent 
being in May 2006, which was thorough in nature and adequate 
for the purposes of deciding this claim.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. TDIU

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).   

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

III. Analysis

a. Factual Background

With respect to the relevant time period of September 17, 
2004 to May 8, 2006, the Veteran was service connected for 
PTSD, rated as 30 percent disabling, and diabetes mellitus, 
rated as 20 percent disabling.  

VA medical records from June 2001 to December 2003 indicate 
that the Veteran quit his aircraft industry job and left his 
wife in 1999 after going off Prozac briefly.  In January 
2002, he closed his antique store "due to poor business."  
In September 2002, the Veteran complained of a mildly 
decreased memory.  In March 2003, the Veteran was working at 
a laundromat.  He reported having flashbacks.

The Veteran submitted to a VA PTSD examination in September 
2003.  The Veteran reported that he had a good job working as 
a productions analyst in the aircraft industry until 2000.  
At that time, "he realized he was sitting at his desk and he 
was looking at a computer and not doing anything."  He could 
not remember what he had done for several hours at a time.  
He quit his job, divorced his wife,  and opened an antique 
store.  After the antique store closed in 2001, he was 
unemployed "for a couple of years."  The Veteran reported 
that he had recently taken a job working in a stable cleaning 
and feeding horses.  He complained of a sleep disturbance, 
intrusive memories, detachment, and suicidal ideation.  He 
reported that his memory was "bad," and thought that the 
cause of this problem was his Vietnam experience. 

The Veteran's mood was euthymic throughout the interview, 
except on one occasion when he became dramatic and tearful.  
His affect was appropriate.  There was no loose thought 
association or tangentiality of circumstantiality.  He was 
oriented to person and place, but gave the incorrect the 
date.  He was able to give abstract interpretations to 
proverbs.  His retention and recall was in the low normal 
range.  The Axis I diagnoses included PTSD, very mild, and 
depersonalization disorder.  He received a GAF score of 70.  
The examiner deemed the Veteran competent.

An April 2004 VA medical record indicates that the Veteran 
was not working.  

In August 2004, the Veteran reported being "preoccupied with 
memory loss" and indicated that he could not remember 
numbers and names.  The examiner noted that his recall of 
recent events was decreasing, but that his recall of remote 
events was somewhat better.  The Veteran reported losing a 
job because he could not remember details that had just been 
explained to him.  He complained that he could no longer 
learn or retain like he used to, and that he was very slow in 
communicating his thoughts.  The Veteran felt that his 
medications were controlling his depression and flashbacks.  
No diagnosis was given.  The clinician prescribed Donepezil 
for memory enhancement.

A December 2004 VA medical record indicates that the 
Veteran's memory was "about the same."  He complained of 
depression, flashbacks, and restless sleep.  He was oriented 
to person, place, and time.  His affect was flat, and his 
mood was congruent with his affect.  The clinician diagnosed 
PTSD, major depression, and pre-senile dementia.  

The Veteran failed to report to a March 2005 VA mental 
disorders examination.

The Veteran submitted to a May 2006 VA diabetes examination, 
which was conducted by a physician's assistant.  The Veteran 
reported that he first noticed increasing problems with work, 
inability to concentrate, and forgetfulness in 2000.  The 
examiner described his affect as "very flat and unemotional, 
unexpressive" and his mood as "very sad looking."  The 
Veteran knew the amount of his benefit payment.  However, he 
admitted that he could no longer concentrate on financial or 
other detailed matters and that his wife handled their money.  
The examiner diagnosed diabetes mellitus, Type 2, 
uncomplicated and PTSD/depression, severe.  He indicated that 
the Veteran had a bad memory and presenile dementia, and that 
it was "VERY hard to get a meaningful answer from [him]."  
Emphasis in original.  The examiner opined that the Veteran's 
diabetes was well controlled, but that "[the Veteran] 
appears to have significant memory loss with frequent 
confusion.  This would make him unemployable in any field 
requiring concentration and intact mental abilities."  He 
explained:

[The Veteran's] physical problems are not that 
serious, but worsening mental confusion and memory 
loss render him unemployable in any meaningful 
occupation.  Requires consistent accompaniment to 
perform most ADA's without being a danger to 
himself (Accidentally) [] or others."

In a May 2006 addendum, the examiner indicated that he had 
reviewed the claims file, and that the examination "has not 
changed."  The diagnosis was uncomplicated diabetes, well 
controlled.  He commented that employability was an issue due 
to PTSD.

The Veteran also submitted to a May 2006 VA PTSD examination, 
which was conducted by a PhD.  The Veteran did not know the 
purpose of the examination, and thought that it was an annual 
checkup.  He came to the appointment by himself on a bus.  He 
reported recurrent and intrusive distressing memories, 
hallucinations or dissociative flashbacks, avoidance, 
detachment, restricted range of affect, sleep disturbance, 
irritability, difficulty concentrating, exaggerated startle 
response, and suicidal ideation.  The Veteran was unable to 
recall how often he had these symptoms, but thought it was 
several times per week.  However, there were "times of a few 
weeks or so" when his symptoms went away.  During those 
times he went for drives in the country, played with his dog, 
and did crafts.  He was unable to recall dates of treatment 
from the previous three years.  He did not understand the 
meaning of the question when the examiner asked if he had 
received outpatient treatment for a mental disorder.  The 
Veteran reported that he had stopped taking his sleep 
medication.  His wife kept his schedule and managed his 
medication.  He did not drive much because he would get lost.

During the examination, the Veteran cried and became 
frightened and asked not to be required to remember anything 
about Vietnam.  He was disheveled and walked with a stagger.  
He had persistent mannerisms and was lethargic.  His speech 
was impoverished, slow, and clear.  The Veteran's affect was 
constricted and labile.  He described his mood as "good."  
The examiner noted that the Veteran's mood was not congruent 
with his affect, but that he did laugh once.  He had a short 
attention span and spelled with difficulty.  He was oriented 
to person, time, and place.  His thought process was impaired 
by his memory problems.  There was impaired calculation 
beyond simple addition and subtraction and impaired executive 
functioning.  The Veteran understood that he had a problem.

The examiner reviewed the claims file and diagnosed PTSD and 
dementia, unknown etiology.  She described the Veteran's 
dementia as "significant."  She determined that his 
dementia had increased in severity since 2003, and that it 
would be "difficult if not impossible for him to be 
employed."  She found that he had severe problems with 
activities of daily living, and that his memory was 
moderately to severely impaired.  He was very good at using 
environmental cues to help him negotiate life.  Although the 
examiner commented that the Veteran was likely above average 
intelligence in the past, she determined that his 
intelligence would likely test low.  The examiner opined that 
"[the Veteran's] dementia is likely a separate process from 
the PTSD."  The examiner commented that the Veteran needed 
assistance getting to his next appointment at the conclusion 
of the examination.  Accordingly, the examiner found that the 
Veteran was not competent for VA purposes.   

In a May 2006 addendum, the examiner gave the Veteran a GAF 
score of 41.

Lay Statements

The claims file contains several lay statements from former 
co-workers and a former supervisor of the Veteran.  These 
statements indicate that the Veteran had trouble working due 
to memory lapses, inability to concentrate, impaired judgment 
and mood swings, and they essentially attributed these 
problems to the Veteran's PTSD.

b. Discussion

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to TDIU from 
September 17, 2004 through May 8, 2006, on an extraschedular 
basis.  The Veteran's diabetes is relatively stable under 
medical management; there is no indication of any appreciable 
industrial impairment due to this service-connected disorder.  
With respect to employability, the primary disability is 
psychiatric in nature.  The record contains two relevant 
medical opinions that address this matter.  The physician's 
assistant who conducted the diabetes examination linked the 
Veteran's dementia to his PTSD, and concluded that the PTSD 
precluded his employment.  This finding was made after a 
review of the claims file.  However, the opinion is weakened 
by the fact that the evaluation was not a psychiatric 
examination; rather it was primarily for the purpose of 
evaluating the Veteran's diabetes and it was performed by a 
physician's assistant addressing questions pertaining to 
neuropsychiatric diseases.  Notwithstanding all of the above, 
the May 2006 physician's assistant's opinion is of some 
probative value and thus supports the claim.  

In contrast, a psychiatrist conducted the PTSD examination 
and found that, while the Veteran's severe dementia would 
render employment "difficult if not impossible", it was 
also determined that the Veteran's dementia was separate and 
distinct from his PTSD.  The Board finds the VA May 2006 
psychiatrist's opinion more persuasive than the physician's 
assistant report because it was not only based upon a review 
of the claims file and thorough examination; it was authored 
by a psychiatrist after a psychiatric examination.  A 
psychiatrist has more training and expertise in the area of 
determining the diagnosis and causation of psychiatric 
illnesses when compared to a physician assistant.  

It is apparent that the Veteran's dementia precluded 
employment during the period of time in question.  While 
service connection is not in effect for dementia, medical 
evidence is required to permit the Board to determine the 
degree of disability attributable to his service-connected 
PTSD as opposed to the nonservice-connected dementia.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability (here PTSD) from any other 
diagnosed disorder (in this case nonservice-connected 
dementia), VA must consider all symptoms in the adjudication 
of the claim.  Here, the given the VA psychiatrist's opinion 
clearly making a distinction between the two disabilities and 
the fact that nonservice-connected dementia or age cannot be 
considered (38 C.F.R. §§ 4.16, 4.19), the Board finds that 
the preponderance of the evidence is against the claim that 
the Veteran's PTSD and diabetes alone precluded substantially 
gainful employment from September 17, 2004 through May 8, 
2006, consistent with his education and employment 
background.  During the period of time at issue, there is no 
evidence that the symptomatology attributed to the Veteran's 
service-connected PTSD or diabetes presented such an 
exceptional disability picture that the available schedular 
evaluations are inadequate.  See Thun, 22 Vet. App. at 111.  
In summary, the Board finds no exceptional or unusual 
circumstances that would warrant a TDIU rating on an 
extraschedular basis.

The Board notes that the Veteran contends that his service-
connected conditions, specifically his PTSD, render him 
totally unemployable.  The Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to a 
causative link between this disorder and his ability to work.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the Board's 
judgment, PTSD and dementia are not the type of disabilities 
that can be diagnosed by a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to provide an 
opinion that the disability renders him totally disabled.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
diagnosis or causation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim of entitlement to a TDIU on an extraschedular basis 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.





REMAND

During the May 2006 VA PTSD examination, the examiner 
determined that the Veteran was incapable of managing his 
financial affairs.  She stated that "[h]e is unable to 
calculate, does not know how much his benefit is and does not 
know how much his bills are.  His wife now pays the bills."  
She further stated that the Veteran "knows he is not able to 
due [sic] his finances."  

The claims file indicates that the Veteran and his wife 
divorced in June 2006.  

In an August 2006 letter, the RO indicated that it proposed 
to find the Veteran incompetent for VA purposes.  

In a September 2006 letter, the Veteran's caretaker made the 
following statement:

Although [the Veteran] cannot add or subtract very 
well, he knows how much money he has in the bank 
and never overdraws.  He looks at his bank 
statement each month and asks me to make out checks 
to pay his bills . . .  [The Veteran] asked me to 
write this letter and tell you that he can manage 
his money.

In a December 20, 2006 rating decision, the RO found the 
Veteran incompetent for VA benefits purposes.  In a statement 
dated December 12, 2006 but received by the RO on December 
20, 2006, the Veteran disagreed with the August 2006 letter.  
He made the following statement:

I do not agree with this action.  I am capable of 
handling my own financial affairs.  I keep my own 
banking account and keep track of my own finances.  
I do have a friend who writes the checks to pay my 
bills for me, but I keep up with the bills and my 
bank account.     

Also on December 12, 2006, the Veteran executed a Form 21-22 
designating the Texas Veteran's Commission (TVC) as his 
representative.  

The Board construes the Veteran's December 2006 
correspondence and arguments presented therein as a timely 
NOD with the December 2006 RO determination.  The record 
reflects that the RO has not issued the requisite SOC with 
respect to this remaining issue pursuant to 38 C.F.R. § 
20.200, and therefore, the Board must remand this issue for 
proper issuance of an SOC, and to provide the Veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The Board notes that there appears to be some question as to 
the Veteran's current representative in this case.  In 
February 2007, the RO received certification appointing G.L. 
as the Veteran's custodian.  However, in December 2008, the 
RO received a correspondence from the Veteran, which states:  
"I want my daughter to be appointed to handle my affairs."  
At the bottom of the page, there is the following notation:  
"POA w/ TVC."  Clarification of this point is warranted.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and his fiduciary 
to ascertain the Veteran's intentions 
regarding representation and furnish a 
VA Form 21-22.  He should be advised 
that the claims file contains a current 
VA Form 21-22 showing that the TVC 
represents him.  If he wishes to be 
represented by another accredited 
representative, request that he submit 
a properly executed VA Form 21-22. 

2.	The RO should thereafter issue a 
Statement of the Case to the Veteran 
and his representative addressing the 
issue of competency to handle 
disbursement of funds.  The Veteran 
also must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


